
	
		I
		111th CONGRESS
		1st Session
		H. R. 2471
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reauthorize the Uranium Enrichment Decontamination and
		  Decommissioning Fund, to authorize the Secretary of Energy to pay affected
		  participants under a pension plan referred to in the USEC Privatization Act for
		  benefit increases not received, to direct the Secretary of Energy to provide a
		  plan for the re-enrichment of certain uranium tailings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Uranium Enrichment Decontamination and
			 Decommissioning Fund Reauthorization Act of 2009.
		2.Reauthorization of
			 Uranium Enrichment Decontamination and Decommissioning Fund
			(a)Amounts in
			 fundSection 1802 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2297g–1) is amended—
				(1)in
			 subsection (a)—
					(A)by striking
			 $518,233,333 and inserting $790,000,000;
			 and
					(B)by striking
			 the Energy Policy Act of 1992 and inserting the Uranium
			 Enrichment Decontamination and Decommissioning Fund Reauthorization Act of
			 2009;
					(2)in subsection (c),
			 by inserting after adjusted for inflation the following:
			 beginning 1 year after the date of enactment of the Energy Policy Act of
			 1992;
				(3)in subsection (d),
			 by striking 15 years after the date of the enactment of this
			 title and inserting 12 years after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2009; and
				(4)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking 15 years after the date of the enactment of this
			 title and inserting 12 years after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2009; and
					(B)in paragraph (2),
			 by striking under such subsection and inserting during
			 the 12-year period beginning on the date of enactment of the Uranium Enrichment
			 Decontamination and Decommissioning Fund Reauthorization Act of
			 2009.
					(b)ReportsSection
			 1805 of the Atomic Energy Act of 1954 (42 U.S.C. 2297g–4) is amended—
				(1)in the first
			 sentence, by striking the date of the enactment of this title
			 and inserting the date of enactment of the Uranium Enrichment
			 Decontamination and Decommissioning Fund Reauthorization Act of 2009;
			 and
				(2)in the second
			 sentence, by striking 5th report submitted under this section
			 and inserting third report submitted after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2009.
				3.Authorization and
			 determination of benefits for affected participants
			(a)Authorization
			 for payment to affected participantsTo the extent provided in advance in
			 appropriations Acts, the Secretary of Energy (referred to in this Act as the
			 Secretary)—
				(1)shall establish a
			 program under which the Secretary shall pay any affected participant described
			 in subsection (b) a one-time lump sum payment in an amount to be determined by
			 the Secretary under subsection (c); and
				(2)may contract for
			 the procurement of information necessary to enable the Secretary to effectively
			 carry out the provisions of this section.
				(b)Affected
			 participantFor the purposes of this section, an affected
			 participant is a person described under section 3110(a)(6)(B) of the USEC
			 Privatization Act (42 U.S.C. 2297h–8(a)(6)(B)).
			(c)Determination of
			 payment for affected participants
				(1)In
			 generalThe Secretary shall
			 pay an affected participant, pursuant to an application timely filed by such
			 participant, a one-time lump sum payment equal to an amount which bears the
			 same ratio to the total recoverable amount described in paragraph (2) as the
			 actuarial present value of the accrued benefits of the affected participant
			 under the pension plan from which a transfer of plan assets and liabilities
			 required under section 3110(a)(2) of the USEC Privatization Act (42 U.S.C.
			 2297h–8(a)(2)) was made (as of immediately before the transfer) bears to the
			 actuarial present value of the accrued benefits of all affected participants
			 under the pension plan from which the transfer under such section was made (as
			 of immediately before the transfer).
				(2)Total
			 recoverable amountFor purposes of this subsection, the total
			 recoverable amount is an amount equal to the excess of—
					(A)the present value
			 of benefits that would have been accrued or accruable by all affected
			 participants under the pension plan from which the transfer under section
			 3110(a)(2) of the USEC Privatization Act was made if such transfer had not
			 occurred and if benefit increases had occurred, in connection with the
			 transferred liabilities, under such plan equivalent to benefit increases that
			 have occurred under such plan in connection with the other liabilities under
			 such plan, over
					(B)the present value
			 of benefits accrued or accruable by all such affected participants under the
			 pension plan to which the transfer under section 3110(a)(2) of the USEC
			 Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made.
					(3)ConsiderationsIn
			 determining a payment under this section, the Secretary shall consider, with
			 respect to the pension plan from which the transfer under section 3110(a)(2) of
			 the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made and the pension
			 plan to which such transfer was made, benefits accrued as of the date of
			 enactment of this Act and accruable through attainment of normal retirement
			 age, assuming continued service under the plan until attainment of such age and
			 the same rate of basic pay subject to increases reflective of reasonably
			 anticipated increases in the cost of living.
				(4)Successor
			 plansFor the purposes of paragraphs (2) and (3), any reference
			 to the pension plan from which the transfer under section 3110(a)(2) of the
			 USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made shall include a
			 reference to any successor to such plan (other than the pension plan to which
			 the transfer required by such section was made) if such successor plan received
			 assets in excess of the actuarial present value of accrued benefits under such
			 plan upon succession.
				(d)Pro rata
			 reduction of paymentThe
			 Secretary shall provide for pro rata reductions in payment amounts determined
			 by the Secretary under subsection (c) to affected participants described in
			 subsection (b) to the extent necessary to adjust for amounts provided in
			 appropriation Acts for purposes of the program under subsection (a).
			(e)Determination of
			 findings of factThe
			 Secretary may make findings of facts and decisions as to the rights of any
			 affected participant applying for a payment under this section.
			(f)RulemakingNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall issue regulations to carry out this
			 section. Such regulations shall provide a requirement for applicants for
			 payments under this section to consent to the release of any information
			 requested by the Secretary.
			(g)Public
			 noticeTo the extent practicable, the Secretary shall provide
			 notice to individuals who may be eligible to receive a payment under this
			 section.
			(h)Application for
			 paymentTo be eligible for a payment under this section, an
			 affected participant shall prepare and submit to the Secretary an
			 application—
				(1)not later than 240
			 days after the date of enactment of this Act;
				(2)in such manner;
			 and
				(3)containing such
			 information as the Secretary requires.
				(i)Timely
			 paymentsTo the extent practicable, the Secretary shall determine
			 and make a payment to an affected participant not later than 180 days after
			 such participant’s submission of an application for payment under subsection
			 (h).
			(j)Election To
			 treat payment as rollover contribution to IRA
				(1)In
			 generalAny affected participant who receives a payment under
			 this section may, at any time during the 1-year period beginning on the day
			 after the date on which such payment was received, make one or more
			 contributions in an aggregate amount not to exceed the amount of such payment
			 to an individual retirement plan (as defined by section 7701(a)(37) of the
			 Internal Revenue Code of 1986).
				(2)Treatment of
			 contributions to IRAsFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made to an individual retirement plan pursuant to
			 paragraph (1), then—
					(A)except as provided
			 in paragraph (3), such contribution shall not be included in gross income,
			 and
					(B)to the extent of
			 the amount of such contribution, such contribution shall be treated—
						(i)as a distribution
			 described in section 408(d)(3) of such Code, and
						(ii)as having been
			 transferred to the individual retirement account in a direct trustee to trustee
			 transfer within 60 days of the distribution.
						(3)Special rule for
			 Roth IRAsIf a contribution is made under paragraph (1) to a Roth
			 IRA, such contribution shall be includible in gross income and, unless the
			 taxpayer elects not to have this clause apply, such contribution shall be so
			 included ratably over the 2-taxable-year period beginning with the first
			 taxable year in which such contribution is made.
				(k)Hearing and
			 Judicial review
				(1)Hearing
					(A)In
			 generalUpon request by any affected participant applying for a
			 payment under this section, who makes a showing in writing that such
			 participant’s rights may have been prejudiced by any decision the Secretary has
			 rendered, the Secretary shall give such participant reasonable notice and
			 opportunity for a hearing with respect to such decision, and, if a hearing is
			 held, shall, on the basis of evidence adduced at the hearing, affirm, modify,
			 or reverse the Secretary’s findings of fact and such decision.
					(B)Request for
			 hearingAny request for a hearing under this subsection must be
			 filed within 60 days after notice of a decision by the Secretary is received by
			 the affected participant making such a request.
					(C)SecretaryThe
			 Secretary is further authorized, on the Secretary’s own motion, to hold such
			 hearings and to conduct such investigations and other proceedings as the
			 Secretary may deem necessary or proper for the administration of this
			 section.
					(2)Judicial
			 Review
					(A)In
			 generalAny affected
			 participant, after any final decision of the Secretary made after a hearing to
			 which such participant was a party, irrespective of the amount in controversy,
			 may obtain a review of such decision by a civil action commenced within 60 days
			 after the mailing to such participant of notice of such decision or within such
			 further time as the Secretary may allow.
					(B)Jurisdiction and
			 VenueAn action under this
			 section shall be brought in the district court of the United States for the
			 judicial district in which the affected participant plaintiff resides, or where
			 such plaintiff has a principal place of business, or, if such plaintiff does
			 not reside or have a principal place of business within any such judicial
			 district, in the United States District Court for the District of
			 Columbia.
					(C)Judicial
			 determinationThe court shall
			 have power to enter, upon the pleadings and transcript of the record, a
			 judgment affirming, modifying, or reversing the decision of the Secretary, with
			 or without remanding the cause for a rehearing.
					(D)Final
			 judgmentThe judgment of the court shall be final, except that it
			 shall be subject to review in the same manner as a judgment in other civil
			 actions.
					(E)Change in
			 SecretaryAny action instituted in accordance with this section
			 shall survive notwithstanding any change in the person occupying the office of
			 Secretary or any vacancy in such office.
					(l)Secretary’s
			 responsibility; no third party liability
				(1)Secretary’s
			 responsibilityThe Secretary
			 shall be responsible for all payments and costs under this section, for
			 reporting payments to affected participants and the Internal Revenue Service on
			 Form number 1099R (or such other form as required by the Internal Revenue
			 Service) for income tax purposes, and for answering questions relating to the
			 implementation of this section for affected participants and applicants for
			 payment. In no event shall the current or former employer of an affected
			 participant or applicant be responsible for providing communication, making
			 payments, reporting payments, answering questions, or providing
			 calculations.
				(2)No third party
			 liabilityNothing in this
			 section shall be deemed to impose any liability or cost, or authorize any claim
			 against the operator of the Department of Energy’s uranium enrichment facility
			 in Paducah, Kentucky, or against any person or entity other than the
			 Secretary.
				(m)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such amounts as necessary to carry out this section.
			4.Re-enrichment
			 plan
			(a)PlanNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall develop, complete, and publish in
			 the Federal Register, a plan to re-enrich and sell certain cylinders of uranium
			 tailings.
			(b)ContentsThe
			 plan under subsection (a) shall provide for the following:
				(1)Re-Enrichment
			 Requirement
					(A)RequirementThe Secretary shall seek to enter into a
			 contract with the operator of the Department of Energy’s uranium enrichment
			 facility in Paducah, Kentucky, for the re-enrichment of cylinders of uranium
			 tailings, with an assay of such value as the Secretary finds economically
			 suitable, located at Government-owned uranium enrichment sites in Paducah,
			 Kentucky, and Portsmouth, Ohio.
					(B)AmountA contract under subparagraph (A) shall
			 provide for re-enrichment at the Paducah facility of 50 percent of the
			 materials in the cylinders described in subparagraph (A).
					(C)ScheduleA contract under subparagraph (A) shall
			 provide for re-enrichment to begin not later than 90 days after the date of the
			 publication in the Federal Register of the plan under this section, subject to
			 plant capacity and availability.
					(D)Suspension or
			 cancellationThe Secretary
			 may suspend or cancel a contract under subparagraph (A) for re-enrichment, in
			 accordance with the Federal Acquisition Regulation, if the Secretary
			 determines—
						(i)the
			 operator of the Paducah facility has not fulfilled obligations regarding such
			 re-enrichment under the contract; or
						(ii)economic
			 considerations are not conducive to carry out the contract at that time.
						(2)Sale of Product
			 of Re-enrichmentThe
			 Secretary shall sell or contract for the sale of the product of re-enrichment
			 carried out pursuant to paragraph (1).
				(3)Sale of
			 remaining uranium tailings
					(A)In
			 generalThe Secretary shall
			 sell 50 percent of the materials in the cylinders described in subparagraph (A)
			 of paragraph (1) to qualified buyers.
					(B)Qualified
			 buyerFor purposes of this
			 paragraph, the term qualified buyer means any entity licensed,
			 under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), to possess
			 materials in the cylinders described in subparagraph (A) of paragraph
			 (1).
					(C)PreferenceIn selling the materials in the cylinders
			 described in subparagraph (A) of paragraph (1), the Secretary shall give
			 preference to qualified buyers committed (as determined by the Secretary) to
			 re-enrichment of such materials in the United States.
					(D)Additional
			 contract for material not soldThe Secretary shall seek to enter into a
			 contract with the operator of the Department of Energy’s uranium enrichment
			 facility in Paducah, Kentucky, for the re-enrichment of any materials in the
			 cylinders described in subparagraph (A) of paragraph (1) not sold pursuant to
			 subparagraph (A) of this paragraph.
					(4)Unable to
			 contractIf the Secretary
			 does not enter into a contract under subparagraph (A) of paragraph (1) within
			 270 days after the date of enactment of this Act, the Secretary may do either
			 or both of the following:
					(A)Defer negotiation of such a contract until
			 not later than the last day of calendar year 2014.
					(B)Sell the amount of
			 the materials in the cylinders described in subparagraph (B) of paragraph (1)
			 under terms consistent with the plan under this section.
					
